Name: 96/249/EC: Decision No 161 of 15 February 1996 concerning the reimbursement by the competent institution of a Member State of the costs incurred during a stay in another Member State by means of the procedure referred to in Article 34 (4) of Regulation (EEC) No 574/72
 Type: Decision
 Subject Matter: social protection;  executive power and public service;  labour market;  international law;  European Union law
 Date Published: 1996-04-02

 Avis juridique important|31996D024996/249/EC: Decision No 161 of 15 February 1996 concerning the reimbursement by the competent institution of a Member State of the costs incurred during a stay in another Member State by means of the procedure referred to in Article 34 (4) of Regulation (EEC) No 574/72 Official Journal L 083 , 02/04/1996 P. 0019 - 0019DECISION No 161 of 15 February 1996 concerning the reimbursement by the competent institution of a Member State of the costs incurred during a stay in another Member State by means of the procedure referred to in Article 34 (4) of Regulation (EEC) No 574/72 (96/249/EC) THE ADMINISTRATIVE COMMISSION OF THE EUROPEAN COMMUNITIES ON SOCIAL SECURITY FOR MIGRANT WORKERS:Having regard to Article 81 (a) of Council Regulation (EEC) No 1408/71, under which it is made responsible for dealing with all administrative questions arising from the provisions of Regulation (EEC) No 1408/71 and Council Regulation (EEC) No 574/72,Having regard to Article 34 (4) of Regulation (EEC) No 574/72,Whereas the task of initiating the procedure referred to in Article 34 (4) of Regulation (EEC) No 574/72 falls to the competent institution;Whereas this procedure constitutes an administrative simplification and promotes rapid reimbursement to the benefit of the insured person;Whereas it is therefore expedient to increase the possibility of having recourse to this procedure and to increase the maximum limit as provided for in Decision No 149 of 26 June 1992, and consequently to replace this Decision;Acting in accordance with Article 80 (3) of Regulation (EEC) No 1408/71,HAS DECIDED AS FOLLOWS:1. The provisions of Article 34 (4) of Regulation (EEC) No 574/72 shall apply only where the total amount of the costs incurred during the temporary stay is less than or equal to the amount fixed by each Member State up to a maximum of ECU 500.2. For the purpose of applying the provisions referred to in point 1, the amount of the costs incurred shall be converted at the rate applicable during the month in which the reimbursement is made.3. This Decision, which replaces Decision No 149 of 26 June 1992, shall enter into force on the first day of the month following its publication in the Official Journal of the European Communities.Chairman of the Administrative CommissionGiuseppe MICCIO